Citation Nr: 1116670	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for seborrheic dermatitis.

2.  Entitlement to a rating greater than 10 percent for service-connected glaucoma.

3.  Entitlement to a compensable rating for service-connected right foot disability.

4.  Entitlement to a compensable rating for service-connected left foot disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1975, and from June 1976 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.

The issues of entitlement to increased ratings for bilateral foot and glaucoma disabilities, entitlement to TDIU, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

At a Travel Board hearing on January 25, 2011, the Veteran withdrew his appeal seeking entitlement to a rating greater than 60 percent for seborrheic dermatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to a rating greater than 60 percent for seborrheic dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified for appeal the issue of entitlement to a rating greater than 60 percent for seborrheic dermatitis.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on January 25, 2011, the Veteran withdrew his appeal seeking entitlement to a rating greater than 60 percent for seborrheic dermatitis.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.



ORDER

The claim of entitlement to a rating greater than 60 percent for seborrheic dermatitis is dismissed.


REMAND

The Veteran last underwent VA Compensation and Pension (C&P) examination of his service-connected bilateral foot disability in March 2007.  In March 2008, the Veteran underwent a right foot plantar fasciotomy for which the RO awarded a temporary 100 percent rating due to the need for convalescence.  See 38 C.F.R. § 4.30.  In January 2011, the Veteran testified that his bilateral foot condition continues to progressively worsen.  

Based upon the above, the Board finds that a contemporaneous VA C&P examination of the Veteran's feet is necessary to evaluate a potential increased severity of disability since the last VA examination was performed in 2007.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With respect to the glaucoma claim, the Board notes that a January 2011 VA clinical record referenced that the Veteran underwent an ophthalmology examination at West Georgia Eye Center in March 2010.  This relevant record is not associated with the claims folder.  As such, the Board will remand this claim to assist the Veteran in the development of his claim.  

Furthermore, the Board next notes that the rating criteria for glaucoma instructs that this disability may be rated based upon impairment of visual acuity or field loss.  38 C.F.R. § 4.84a, Diagnostic Codes 6012, 6013.  The Veteran last underwent VA C&P eye examination in March 2007.  At that time, the VA examiner indicated that automated visual field could not be performed due to staff shortage.  Unfortunately, a proper evaluation of potential visual field impairment as measured by Goldmann Perimeter Chart was not performed.  

Based on the above, this examination report, therefore, must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

The Veteran has formally raised the issue of entitlement to a total disability rating based upon individual unemployability.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran for the Board to decide the TDIU issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Finally, the Board notes that the Veteran has technically perfected an appeal to the Board on the issue of entitlement to service connection for sleep apnea.  In this respect, the RO denied this claim in an October 2006 rating decision, the Veteran filed a timely notice of disagreement in December 2006, the RO furnished a Statement of the Case in July 2008, and the Veteran filed a timely substantive appeal in August 2008.

In January 2010, the Veteran's accredited representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, on the issue of entitlement to service connection for sleep apnea.  On this document, the RO annotated that the Veteran had withdrawn this appeal by letter received on March 29, 2010.

The March 2010 statement referred to by the RO is a letter signed by the Veteran, but with a letterhead referring to an organization called "Expert Legal Services," attaching two separate letters previously sent by the Veteran in October 2009 wherein it was asserted that the Veteran had not filed an appeal but had requested reconsideration "in response to the decision letter dated "8 October 2009."

The Board makes two observations regarding these letters:  First, a specific claim may be prosecuted at any one time by only one recognized organization, attorney, agent, or other person properly designated to represent the Veteran.  38 C.F.R. § 20.601.  In August 2002, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative in favor of the Georgia Department of Veterans Service.  However, there is no indication of record that "Expert Legal Services" has been accepted and recognized as the Veteran's accredited representation on any issue before the RO.  The importance of one, and only one, representative is clearly indicated within the facts of this case.  Thus, the RO should have clarified the Veteran's representation intentions.

Second, the Veteran sent two letters to the RO in October 2009, one of which was an October 11, 2009 letter entitled a "Notice of Disagreement" pertaining to a decision letter dated "October 08, 2009."  There is no such document, but this letter clearly pertains to issues the RO adjudicated in a September 2009 rating decision which did not address sleep apnea.  The Veteran's letter received March 29, 2010 clearly pertained to these issues.

The additional letter, dated October 16, 2009, did specifically address sleep apnea by asking the RO to consider an additional secondary service connection theory with regard to this claim.  Notably, this request for consideration of a different basis for entitlement is deemed part and parcel of the claim appealed to the Board.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  Importantly, the Veteran did not expressly withdraw this claim from appeal.  Beyond the fact that the document may have been prepared by a non-recognized representative, the Board finds that the language of the document cannot be construed as properly withdrawing from appeal the issue of entitlement to service connection for sleep apnea.  

Thus, the Board finds that this issue is currently before the Board.  With respect to the merits of this claim, the credible lay evidence first reflects snoring complaints in 2005.  The Veteran alleges that his snoring problems are caused or aggravated by nasal passage obstruction due to service-connected sinusitis (which is rated as 10 percent disabling).  

On remand, the Veteran should be afforded VA examination to determine whether his obstructive sleep apnea is caused and/or aggravated by service-connected disabilities, including sinusitis.  

If the Veteran wishes to withdraw this claim, he must do so in writing. 

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's representation intentions with regard to the claim of service connection for obstructive sleep apnea and all other claims before the Board.

2.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

3.  Obtain the Veteran's clinical records of treatment for service-connected disabilities within the Central Alabama VA Medical Health Care System since February 2011.

4.  Assist the Veteran in associating with the claims folder the report of his March 2010 ophthalmology examination at West Georgia Eye Center.

5.  Once the above development has been completed, schedule the Veteran for appropriate VA examination to reassess the severity of his service-connected glaucoma.  The claims file must be made available for review of the Veteran's pertinent medical and other history.  The examiner should be requested to evaluate the Veteran's visual acuity as well as his field of vision as measured by Goldmann Perimeter Chart.

6.  Schedule the Veteran for appropriate VA examination to reassess the severity of his service-connected bilateral foot disability.  The claims file must be made available for review of the Veteran's pertinent medical and other history.  The examiner should be requested to evaluate all functional impairment related to the service-connected bilateral foot disability.

7.  Unless the Veteran has withdrawn this issue, in writing, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon physical examination of the Veteran and a review of the record, the examiner is requested to provide opinion as to whether it is it at least as likely as not (50% probability or greater) that the Veteran's currently diagnosed obstructive sleep apnea was caused, or aggravated beyond the natural progress of the disorder, by his service-connected disabilities?

8.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


